IN THE
                         TENTH COURT OF APPEALS

                               No. 10-22-00003-CV

              IN RE JASON HEUER AND CLORISSA HEUER


                               Original Proceeding

                          From the 74th District Court
                           McLennan County, Texas
                          Trial Court No. 2020-3858-3


                          MEMORANDUM OPINION


      Jason Heuer’s and Clorissa Heuer’s “Petition for Writ of Mandamus” is denied.

The Heuers’ “Emergency Motion for Stay Pending Mandamus” and “First Supplemental

Emergency Motion for Stay Pending Mandamus” are dismissed as moot.




                                               MATT JOHNSON
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed January 21, 2022
[OT06]